The plaintiff was injured while operating an amusement device, known as the Custer car, a small four wheeled device resembling a miniature automobile propelled by electricity, in defendants' amusement park. The defendants were bound to exercise reasonable care in seeing that this device was reasonably *Page 736 
safe for those riding in and operating the car, and also in giving all of those, not familiar with its operation, adequate instruction in the method of operating and steering the car.
The jury might reasonably have found that the failure of the defendants to exercise such reasonable care was due to either or both of these causes, and that the accident was one which the defendants might reasonably have anticipated. Turgeon v. Connecticut Co.,84 Conn. 537, 542, 80 A. 714.
   There is no error.